                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISIONS

JAMES E.,                                       §
              PLAINTIFF,                        §
                                                §
V.                                              §       CASE NO. 3:18-CV-01021-N-BK
                                                §
ANDREW M. SAUL,                                 §
COMMISSIONER OF THE SOCIAL                      §
SECURITY ADMINISTRATION,                        §
          DEFENDANT.                            §
                                                §
                                                §

     ORDER ACCEPTING FINDINGS, RECOMMENDATIONS, AND CONCLUSIONS
               OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       SO ORDERED this 24th day of September, 2019.




                                                    _________________________________
                                                    UNITED STATES DISTRICT JUDGE
